       1:19-cv-01253-JES-JEH # 1        Page 1 of 12                                           E-FILED
                                                                Wednesday, 24 July, 2019 04:51:32 PM
                                                                       Clerk, U.S. District Court, ILCD

                   IN THE UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF ILLINOIS
                             PEORIA DIVISION

Morgan Jackson, as next friend for G.H., a minor    )
                                                    )
                                        Plaintiff,  )
                                                    )
v.                                                  )
                                                    )
MV Transportation, Inc. of California, Unknown MV )
Transportation Employee, and Greater Peoria Mass )
Transit District,                                   )
                                                    )
                                        Defendants. )

                                      COMPLAINT

       Plaintiff Morgan Jackson, as next friend of G.H., a minor, by and through her

attorneys, complaining of Defendants MV Transportation, Inc. of California, Unknown

MV Transportation Employee, and Greater Peoria Mass Transit District, and states the

following:

                                   INTRODUCTION


1.     G.H. is a fifteen year old special needs child. During the summer, G.H. attends

programs put on by the Heart of Illinois Special Recreation Association in Peoria, Illinois.

2.     In order to the camp and home after his program is done for the day, G.H. often

rides the CityLift bus system.

3.     On June 4, 2019, Plaintiff had arraigned for CityLift to pick up G.H. and transport

him to the camp. Instead of ensuring the safety of the child and dropping him off at the

correct location, the CityLift driver abandoned G.H. at a church in Peoria. G.H. was alone

for nearly two hours until he was able to contact his mother to get picked up.
        1:19-cv-01253-JES-JEH # 1         Page 2 of 12



4.     Plaintiff brings this lawsuit to hold Defendants responsible for putting the health

and safety of G.H. and other special needs children at risk.


                                 JURISDICTION AND VENUE


5.     This action arises under the laws of the United States, specifically the Americans

with Disabilities Act (“ADA”), 42 U.S.C. § 12131(A)-(B). This action also arises under the

laws of the State of Illinois.

6.     The jurisdiction of this Court is invoked under the provisions of Title 28 of the

United States Code, Sections 1331 and 1343.

7.     Further, since Defendant MV Transportation, Inc. of California is a corporation

organized under the laws of a different state, there is diversity of the parties sufficient to

invoke Title 28 of the United States Code, Section 1332.

8.     Plaintiff also invokes the supplemental jurisdiction of this Court pursuant to Title

28 of the United States Code, Section 1367.

9.     Venue is proper in the United States District Court of the Central District of Illinois,

Peoria division, under Title 28 of the United States Code, Section 1391(b)(2) as the events

complained of occurred within this district.


                                         PARTIES


10.    Plaintiff Morgan Jackson is the mother and legal guardian of G.H. and brings this

lawsuit as his next friend. During all relevant times, Plaintiff was a resident of the City of

Peoria, Illinois.

11.    G.H. is a minor and was 15 years old on June 4, 2019. G.H. is a special needs child.




                                               2
       1:19-cv-01253-JES-JEH # 1        Page 3 of 12



12.    Defendant Unknown MV Transportation Employee was, during all times relevant,

employed by MV Transportation, Inc. of California. This currently unknown defendant

was the driver of the CityLift vehicle on June 4, 2019. This individual was acting within

the scope of his agency, service, and/or employment with MV Transportation, Inc. of

California during the relevant time.

13.    Defendant MV Transportation, Inc. of California was, during all relevant times, a

duly authorized common carrier in the State of Illinois for the transportation of

passengers. Defendant MV Transportation was a California corporation with its

headquarters in Texas, doing business in and throughout Illinois. During the relevant

time, Defendant MV Transportation employed Defendant Unknown MV Transportation

Employee as a driver for vehicles assigned to the CityLift program.

14.    Defendant Greater Peoria Mass Transit, aka CityLink, is a mass transit district

based in Peoria, Illinois, operating and doing business under the laws of Illinois.


                                         FACTS


15.    Defendant Greater Peoria is a mass transit district that is responsible for

transportation throughout numerous municipalities in the Peoria area.

16.    One of the programs operated by Defendant Greater Peoria is CityLift. The CityLift

program is a paratransit service for individuals who have disabilities and need

transportation throughout the Greater Peoria area. It is specifically designed to assist

“those individuals who do not have the functional capability to use the fixed-route

system.”

17.    Defendant Greater Peoria contracted the operation of the CityLift vehicles to

Defendant MV Transportation.


                                             3
        1:19-cv-01253-JES-JEH # 1        Page 4 of 12



18.    On June 4, 2019, Plaintiff arraigned for G.H. to be transported to his summer camp

by the CityLift service. The CityLift driver was to pick G.H. up at his home, transport him

to camp, and ensure he was safely in the care of the summer camp employees.

19.    Prior to June 4, 2019, Defendant MV Transportation hired Defendant Unknown

MV Transportation Employee to be a driver of its vehicles. Specifically, Defendant

Unknown MV Transportation Employee was permitted to operate the CityLift bus.

20.    One of the conditions of the CityLift program was that the driver of the vehicle

transporting G.H. would release G.H. only to employees of the summer camp to ensure

the safety of the child.

21.    At approximately 7:30 AM, Defendant Unknown MV Transportation Employee

picked G.H. up in the CityLift vehicle at Plaintiff’s home.

22.    Defendant Unknown MV Transportation Employee did not transport G.H. to his

summer camp. Instead, Defendant Unknown MV Transportation Employee drove to the

Living Waters Church at 7229 North Knoxville Avenue in Peoria, Illinois.

23.    G.H.’s summer camp was not located at Living Waters. Defendant Unknown MV

Transportation Employee did not have authority to transport G.H. to Living Waters.

24.    Defendant Unknown MV Transportation Employee then abandoned G.H. at Living

Waters Church and drove away.

25.    Living Waters Church was not opened at the time Defendant Unknown MV

Transportation Employee abandoned G.H. at that location.

26.    G.H. waited for other children to arrive.

27.    G.H. sat outside Living Waters Church for approximately two hours. At that point,

G.H. called Plaintiff and asked where the other children were.

28.    Plaintiff was shocked and terrified that G.H. was not at the camp program.

                                             4
          1:19-cv-01253-JES-JEH # 1       Page 5 of 12



29.    Luckily, Living Waters is located in Peoria and Plaintiff knew where G.H. was at

and was able to leave work to pick up her child.

30.    Plaintiff called CityLift and complained about the conduct of Defendant Unknown

MV Transportation Employee.

31.    Specifically,    Plaintiff   informed   CityLift   that   Defendant   Unknown      MV

Transportation Employee had not safely transported G.H. to the proper location and,

instead, had abandoned G.H. somewhere he was not supposed to be taken to.


                                          CLAIMS

             Count I – Violation of the American with Disabilities Act
               Defendants MV Transportation and Greater Peoria


32.    Plaintiff incorporates all paragraphs of this Complaint as though fully set forth

herein.

33.    G.H. is a disabled individual under the ADA. Specifically, G.H. is a special needs

child with a mental impairment that substantially limits one or more major life activities.

34.    Under the ADA, Defendants MV Transportation and Greater Peoria were required

to provide a paratransit and other special transportation service to individuals with

disabilities. These services must be sufficient to provide such individuals a level of service

(1) which is comparable to the level of designated public transportation services provided

to individuals without disabilities using such system.

35.    Defendants failed to provide such a paratransit or special transportation service to

G.H. that provides comparable benefits to the fixed route system used by individuals

without disabilities.

36.    Specifically, on the fixed-route system, riders are not driven off the route and left

stranded at another location.
                                               5
          1:19-cv-01253-JES-JEH # 1      Page 6 of 12



37.    Defendants MV Transportation and Greater Peoria’s conduct violated the ADA.


WHEREFORE, Plaintiff, as next friend of G.H., prays for judgment against Defendants

MV Transportation and Greater Peoria, and an award of compensatory damages, punitive

damages, attorneys’ fees, costs, and for any additional relief that is just and proper.


                       Count II – False Imprisonment
           Defendants Walker, MV Transportation, and Greater Peoria


38.    Plaintiff incorporates all paragraphs of this Complaint as though fully set forth

herein.

39.    On June 4, 2019, Defendant Unknown MV Transportation Employee had the

authority to transport G.H. from his home to the summer camp program. Defendant

Unknown MV Transportation Employee did not have authority to transport G.H. and

leave him at the Living Waters Church.

40.    Defendant Unknown MV Transportation Employee transportation of G.H. to the

Living Waters Church was an unlawful restraint of G.H.’s personal liberty. During the

transportation, G.H. was in a moving vehicle, which was an effective barrier preventing

any escape.

41.    During the relevant time, Defendant Unknown MV Transportation Employee

acted within the scope of his employment and/or agency with Defendants MV

Transportation and Greater Peoria.

42.    The transportation of G.H. by Defendant Unknown MV Transportation Employee

was not done solely in Defendant Unknown MV Transportation Employee’s personal

interest. Indeed, the transportation of G.H. in the CityLift vehicle furthered the interest

of Defendants MV Transportation and Greater Peoria.


                                             6
          1:19-cv-01253-JES-JEH # 1    Page 7 of 12



43.   Defendants MV Transportation and Greater Peoria, as a result, are liable for

Defendant Unknown MV Transportation Employee’s actions under the legal theory of

Respondeat Superior.


WHEREFORE, Plaintiff, as next friend of G.H., prays for judgment against Defendant

Unknown MV Transportation Employee, MV Transportation, and Greater Peoria, and an

award of compensatory damages, punitive damages, and for any additional relief that is

just and proper.

         Count III – Intentional Infliction of Emotional Distress
 Defendants Unknown MV Transportation Employee, MV Transportation,
                             Greater Peoria


44.   Plaintiff incorporates all paragraphs of this Complaint as though fully set forth

herein.

45.   On June 4, 2019, Plaintiff arraigned for G.H. to be transported from his home to

his summer camp by CityLift.

46.   Defendant Unknown MV Transportation Employee, acting within the scope of

their employment and/or agency with Defendants MV Transportation and Greater

Peoria, picked G.H. up at his home.

47.   Defendant Unknown MV Transportation Employee did not convey G.H. to his

summer camp. Instead, Defendant Unknown MV Transportation Employee transported

G.H. to the Living Waters Church and left him there.

48.   G.H., who is a special needs child, was alone and in a strange place.

49.   Defendant Unknown MV Transportation Employee’s actions in abandoning a 15-

year old special needs child at a closed church with no supervision was extreme and

outrageous and beyond all possible bounds of decency.


                                           7
          1:19-cv-01253-JES-JEH # 1     Page 8 of 12



50.    By abandoning a 15-year old special needs child in a strange place, Defendant

Unknown MV Transportation Employee either intended or should have known that there

was a high probability that his conduct would inflict severe emotional distress upon G.H.

51.    G.H. suffered emotional distress from being abandoned by the bus driver who was

supposed to ensure he arrived at his summer camp safely.

52.    During the relevant time, Defendant Unknown MV Transportation Employee

acted within the scope of his employment and/or agency with Defendants MV

Transportation and Greater Peoria.

53.    The transportation of G.H. by Defendant Unknown MV Transportation Employee

was not done solely in Defendant Unknown MV Transportation Employee’s personal

interest. Indeed, the transportation of M.M. in the CityLift vehicle furthered the interest

of Defendants MV Transportation and Greater Peoria.

54.    Defendants MV Transportation and Greater Peoria, as a result, are liable for

Defendant Unknown MV Transportation Employee’s actions under the legal theory of

Respondeat Superior.


WHEREFORE, Plaintiff, as next friend of G.H., prays for judgment against Defendants

Unknown MV Transportation Employee, MV Transportation, and Greater Peoria, and an

award of compensatory damages, punitive damages, and for any additional relief that is

just and proper.

   Count IV – Negligent Hiring and Retention of Defendant Unknown MV
       Transportation Employee by Defendant MV Transportation


55.    Plaintiff incorporates all paragraphs of this Complaint as though fully set forth

herein.



                                            8
       1:19-cv-01253-JES-JEH # 1          Page 9 of 12



56.    On or before June 4, 2019, Defendant Greater Peoria was in the business of

providing transportation services within the City of Peoria and surrounding area. On or

before June 4, 2019, Defendant Greater Peoria hired Defendant MV Transportation to

provide personnel who would operate, drive, and/or control Defendant Greater Peoria’s

vehicles, including the CityLift buses.

57.    On or before June 4, 2019, Defendant MV Transportation had a duty to investigate,

hire, supervise, and/or retain agents, members, and/or employees who would provide

rides and/or services to disabled individuals, including M.M., with a safe environment.

58.    On or about June 4, 2019, Defendant Unknown MV Transportation Employee

operated, drove, and/or controlled a CityLift bus.

59.    On June 4, 2019, G.H. was a passenger on the CityLift bus being driven, operated,

and/or controlled by Defendant Unknown MV Transportation Employee, who was the

duly authorized agent and/or employee of Defendant MV Transportation.

60.    On June 4, 2019, Defendant Unknown MV Transportation Employee unlawfully

transported G.H. to Living Waters Church and not the summer camp program.

61.    On, before, and subsequent to June 4, 2019, Defendant MV Transportation was

negligent in one or more of the following ways:

       a.     Failed to properly, adequately, and thoroughly investigate, research,
       and/or conduct background checks on employees and/or agents of
       Defendant MV Transportation, that are expected to operate, drive, and/or
       control Defendant Greater Peoria’s vehicles when it knew or should have
       known that Defendant MV Transportation has had previous employees
       improperly transport special needs passengers;
       b.     Failed to properly train, advise, direct, and/or supervise employees
       and/or agents of Defendant MV Transportation that are expected to
       operate, drive, and/or control Defendant Greater Peoria’s vehicles in how

                                             9
      1:19-cv-01253-JES-JEH # 1       Page 10 of 12



      to provide passenger assistance when Defendant MV Transportation knew
      or should have known that Defendant MV Transportation has had previous
      employees and/or agents act inappropriately towards passengers while
      acting in the scope of their employment;
      c.     Failed to recognize that Defendant Unknown MV Transportation
      Employee could pose a danger to passengers before allowing him to operate,
      drive, and/or control Defendant Greater Peoria’s vehicles;
      d.     Improperly allowed Defendant Unknown MV Transportation
      Employee to operate, drive, and/or control Defendant Greater Peoria’s
      CityLift vehicle without first adequately screening Defendant Unknown MV
      Transportation Employee’s employment and personnel history and thereby
      failed to discovery warning signs that Defendant Unknown MV
      Transportation Employee would act inappropriately to passengers;
      e.     Improperly allowed Defendant Unknown MV Transportation
      Employee to operate, drive, and/or control Defendant Greater Peoria’s
      CityLift vehicle without first performing adequate psychological or other
      testing to discover whether Defendant Unknown MV Transportation
      Employee would act inappropriately towards passengers;
      f.     Failed to do an adequate background search of Defendant Unknown
      MV Transportation Employee.


62.   In light of the facts set forth in this Complaint, Defendant MV Transportation owed

a duty to G.H. to act with reasonable case under all the circumstances. Defendant MV

Transportation breached that duty.

63.   As a proximate cause of the aforementioned negligent acts and/or omissions of

Defendant MV Transportation, G.H. has suffered and will continue to suffer injuries in

the personal and pecuniary nature.




                                          10
          1:19-cv-01253-JES-JEH # 1       Page 11 of 12



WHEREFORE, Plaintiff, as next friend of G.H., prays for judgment against Defendant MV

Transportation, and an award of compensatory damages and for any additional relief that

is just and proper.

                          Count V – Negligent Supervision
                             Defendant Greater Peoria


64.    Plaintiff incorporates all paragraphs of this Complaint as though fully set forth

herein.

65.    On or before June 4, 2019, Defendant Greater Peoria was in the business of

providing transportation services within the City of Peoria and surrounding area. On or

before June 4, 2019, Defendant Greater Peoria hired Defendant MV Transportation to

provide personnel who would operate, drive, and/or control Defendant Greater Peoria’s

vehicles, including the CityLift buses.

66.    Defendant Greater Peoria was negligent in not adequately supervising Defendant

MV Transportation, such that it had not sufficiently seen to the training and informing of

paratransit personnel, or adequately seen to Defendant MV Transportation’s training and

informing of the personnel who would be operating, driving, and/or controlling

Defendant Greater Peoria’s vehicles so that the personnel would be duly informed about

the paratransit policies and professional practices, including policies relating to the

CityLift program.

67.    Due to Defendant Greater Peoria’s negligent supervision, Defendant Unknown MV

Transportation Employee unlawfully abandoned a special needs child who was the care

of the CityLift program at a closed church. As such, Defendant Greater Peoria’s negligent

supervision was the proximate cause of G.H.’s injury.



                                             11
       1:19-cv-01253-JES-JEH # 1          Page 12 of 12



WHEREFORE, Plaintiff, as next friend of G.H., prays for judgment against Defendant

Greater Peoria, and an award of compensatory damages and for any additional relief that

is just and proper.

                                     JURY DEMAND

Plaintiff demands a trial by jury on all issues so triable.



                                                   Respectfully submitted,
                                                   /s/ Shawn W. Barnett
                                                   One of the attorneys for Plaintiff
                                                   Attorney No. 6312312

Hale & Monico, LLC
Andrew Hale
Shawn W. Barnett
53 West Jackson, Suite 357
Chicago, IL 60604
(312) 870-6905




                                              12
